Citation Nr: 1704373	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  09-50 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to exposure to Agent Orange. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial compensable rating for service-connected bilateral otitis externa.

5.  Entitlement to a compensable rating for bilateral hearing loss prior to September 1, 2013, and in excess of 30 percent thereafter.

6.  Entitlement to a compensable rating for service-connected residual of laceration of dorsum right thumb.

7.  Entitlement to service connection for a bilateral eye disability, to include as secondary to exposure to Agent Orange and/or chemicals.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to August 1963 and from December 1963 to December 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2015, the RO issued a supplement statement of the case (SSOC) granting an increased rating of 30 percent for the bilateral hearing loss disability, effective September 1, 2013.  The Veteran has not indicated that he is satisfied with the 30 percent rating; thus, the issue is still on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).

The Veteran appeared at a hearing before the undersigned in August 2016.  A transcript of the hearing is in the Veteran's file.

The issue of entitlement to service connection for PTSD has been recharacterized as a claim for service connection for an acquired psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a compensable rating for service-connected residual of laceration of dorsum right thumb, entitlement to service connection for a bilateral eye disability, to include as secondary to exposure to Agent Orange and/or chemicals, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have peripheral neuropathy of the bilateral upper extremities; carpal tunnel syndrome is not related to service. 

2.  The Veteran does not have peripheral neuropathy of the bilateral lower extremities. 

3.  The Veteran does not meet the criteria for a diagnosis of PTSD and no present psychiatric disability is attributable to military service.

4.  The Veteran's bilateral otitis externa has not resulted in swelling or required frequent and prolonged treatment.

5.  For the period prior to June 15, 2012, the Veteran's service-connected bilateral hearing loss was manifested by no worse than level II hearing acuity in the right ear and level III hearing acuity in the left ear; for the period from June 15, 2012 to August, 31, 2013, the Veteran's service-connected bilateral hearing loss was manifested by no worse than level VI hearing acuity in the right ear and level IV hearing acuity in the left ear; for the period from September 1, 2013, the Veteran's service-connected bilateral hearing loss was manifested by no worse than level VII hearing acuity in the right ear and level VI hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy of the bilateral upper extremities are not met; carpal tunnel syndrome was not incurred in service and is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for peripheral neuropathy of the bilateral lower extremities are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016). 

3.  The Veteran does not have a psychiatric disability, including PTSD, that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).

4.  The criteria for an initial compensable rating for bilateral otitis externa have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.31, 4.88, Diagnostic Code 6210 (2016). 

5.  The criteria for a compensable rating prior to June 15, 2012 for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2016).

6.  The criteria for a 20 percent rating, but no higher, for bilateral hearing loss have been met for the period from June 15, 2012 to August 31, 2013.  38 U.S.C.A. §§ 1155, 5107(a) (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).

7.  The criteria for a rating higher than 30 percent for bilateral hearing loss, for the period from September 1, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in May 2008. 

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  The evidence includes service treatment records, VA treatment records, and statements from the Veteran and his representative.  

The Veteran has also been afforded VA medical examinations for his claimed conditions, most recently in November 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations obtained in this case are adequate, as they were predicated on an examination of the Veteran, as well as consideration of the medical records in the Veteran's claims file and the Veteran's reported history.  The opinions consider the pertinent evidence of record, and provide a complete rationale for the opinions stated.  

The Board notes that the Veteran has not been afforded an examination in connection with his claim for peripheral neuropathy of the bilateral upper and lower extremities and for an acquired psychiatric disorder; however, the Board finds that such is not necessary in the instant case.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration. 

These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4). 

With respect to the claim for peripheral neuropathy of the bilateral upper and lower extremities, the Veteran has not been afforded a VA examination for his claims because there is not sufficient evidence of a current disability nor an indication that any related disability or symptoms may be associated with the Veteran's service.

With respect to the claim for an acquired psychiatric disorder and the third factor above, the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Specifically, the Veteran's service treatment records are silent as to complaints, findings, or diagnoses of psychiatric disorders.  Moreover, the Veteran has not provided any information concerning in-service stressors, incidents, diseases or injuries with respect to any current psychiatric disorder.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide the claim for service connection for an acquired psychiatric disorder.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

For the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues decided on appeal.

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303 (a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

VA has established a presumption of herbicide exposure applicable to veterans who served in Republic of Vietnam during the Vietnam War, and a presumption of service connection applicable to veterans who are either presumed to have been exposed to herbicide agents, or who are shown to have been actually exposed to herbicide agents during service. 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iii).

In order for service connection to be established by presumption, there must be an herbicide-presumptive disease and there must be evidence to substantiate actual exposure to an herbicide agent.

The following diseases are deemed associated with herbicide exposure, under VA law: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 

The presumptive diseases shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied.  See 38 C.F.R. § 3.309 (e).

A disease associated with exposure to certain herbicide agents listed in § 3.309 will be considered to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service, provided that such disease shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307 (a).

The Secretary of Veterans Affairs (Secretary) has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41-442 -449 (1996). 

The Secretary has published a list of specific conditions for which a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted.  As of May 2008, these included chronic peripheral nervous system disorders, metabolic and digestive disorders (changes in liver enzymes, lipid abnormalities, and ulcers), and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 75 Fed. Reg. 32540-03 (2010).
Peripheral Neuropathy of the Bilateral Upper and Lower Extremities

In the March 2008 claim, the Veteran identified himself as having bilateral peripheral neuropathy of the upper extremities due to Agent Orange exposure.
Service treatment records reveal no evidence of a peripheral nervous system disorder.  A November 1971 Service Separation Examination reveals normal neurological findings.  The corresponding Report of Medical History reveals the Veteran's account that he had no history of, or current, neuritis.

A review of the post-service clinical record reveals a diagnosis of carpal tunnel syndrome, a disease which is not included among the herbicide-presumptive diseases.  Notably, there is also no evidence of early-onset peripheral neuropathy, or indeed, peripheral neuropathy of any classification within the presumptive period and no current diagnosis of peripheral neuropathy.

In sum, there are no herbicide-presumptive diseases diagnosed with respect to these claims.  There is also no diagnosis of a neurological disorder of any kind involving the lower extremities.  And the only neurological disorder of the upper extremities that has been diagnosed - carpal tunnel syndrome - has not been shown to be related to the Veteran's military service.

The United States Court of Appeals for Veterans' Claims (Veterans Court) has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection to cases where such in-service disease or injury has resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As there is no diagnosis of a neurological disorder of the lower extremities, the Board concludes that the basic service connection criteria have not been met with respect to these claims regardless of any determination as to actual herbicide exposure.  Carpal tunnel syndrome is the only neurological disorder diagnosed with respect to the upper extremities.  However, as noted above, there is no competent evidence that relates current carpal tunnel syndrome to service.  The only evidence in favor of such a relationship consists of the Veteran's lay assertions. 

Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n.4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159 (a)(2). 

The Board finds that relating a current diagnosis of a neurological disorder such as carpal tunnel syndrome to a period of service decades before is not the equivalent of relating a broken bone to a concurrent injury (Jandreau, at 1377).  Such an opinion requires knowledge of the potential causes of carpal tunnel syndrome, and the inherently medical question of how specific events of service (disease or injury) may have contributed to bring about remote onset of carpal tunnel syndrome, a neurological disorder.  These are not matters which are capable of lay observation.  Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the claimed carpal tunnel syndrome and service. 
As noted above, carpal tunnel syndrome is not an herbicide-presumptive disease. The service treatment records reveal no complaints of or treatment for carpal tunnel syndrome in service and reveal that the Veteran did not have carpal tunnel syndrome at service separation or for decades after service.  Accordingly, the Board finds that a preponderance of the evidence is against service connection for carpal tunnel syndrome regardless of any determination as to actual herbicide exposure. 

In sum, the Board finds that, the Veteran does not have an herbicide-presumptive disease pertinent to these issues; the Veteran does not have peripheral neuropathy of the bilateral upper extremities; carpal tunnel syndrome is not related to service; and, the Veteran does not have peripheral neuropathy or other neurological disorder of the bilateral lower extremities.  Therefore, the Board concludes that service connection for the claimed disorders is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Acquired Psychiatric Disorder

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD, that is related to military service.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304 (f) (2015); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997). 

If, however, the alleged stressor is not combat-related, then the veteran's lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Regulatory amendments revised this requirement for stressors based on a veteran's fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304 (f)(3).  Under the recent amendments, lay evidence may establish an alleged stressor where: 1) the stressor is related to a veteran's fear of hostile military or terrorist activity; 2) a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor; 3) the stressor is consistent with the places, types, and circumstances of a veteran's service; and 4) there is no clear and convincing evidence to the contrary.  

Service treatment records do not show complaints or a diagnosis of PTSD or any other psychiatric disorder.  Post-service treatment records reflect diagnoses of major depression and dysthymic disorder, but do not reflect a diagnosis of PTSD.  

In July 2008, the Veteran was mailed a memorandum of Formal Finding of a Lack of Information Required to Corroborate Stressor(s) associated with his claim for service connection for PTSD.  At his Board hearing in August 2016, when asked what the stressor or event was that occurred in service that the Veteran believed was causing his depression or dysthymic disorder, he testified, "I do not know if I can press it to one thing.  There are a lot of things that bother me about Vietnam.  I cannot remember names of anyone I served with."

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for psychiatric disability.  Service connection for PTSD requires a medical diagnosis of that disorder.  38 C.F.R. 
§§ 3.304 (f), 4.125.  The Veteran has no mental health expertise and is not competent to diagnose a particular psychiatric disorder.  Young v. McDonald.  There is no diagnosis by a medical or mental health professional of PTSD.  The Veteran has not identified any post-service private or VA medical treatment for PTSD.  

As noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f). 
Although the Veteran is competent to describe psychiatric symptoms, the question of whether his psychiatric symptoms amount to a clinical diagnosis is not a simple medical question because the diagnosis falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation, which comes through sensory perception.  For these reasons, the Veteran, as a layperson, is not competent to diagnosis himself with PTSD.

The weight of the competent and credible evidence shows that the Veteran does not have a diagnosis of PTSD.  In the absence of a current disability, the analysis ends, and the claim for service connection for PTSD cannot be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As for any other psychiatric disability, the Board acknowledges that the Veteran has been diagnosed with major depression and dysthymic disorder.  However, such have not been shown to be related to the Veteran's military service.  The Veteran has not provided any evidence suggesting either psychiatric disability is directly related to service.  The Veteran's VA treatment records show that medical professionals related his current psychiatric disorders to post-military events.

The preponderance of the evidence is against the claim for service connection an acquired psychiatric disorder, to include PTSD.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

III. Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Otitis Externa

The Veteran's service-connected otitis externa is rated as noncompensably disabling under Diagnostic Code 6210.  This diagnostic code provides a 10 percent rating for chronic otitis externa with swelling, dry and scaly or serous discharge, and itching requiring frequent and prolonged treatment.  38 C.F.R. § 4.88, Diagnostic Code 6210. 

The rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

Considering the pertinent evidence of record, the Board finds that a compensable rating for recurrent otitis externa-media is not warranted. 

At the Veteran's September 2008 VA examination, he denied a history of ear pain, discharge, and pruritus.  He complained of having a history of balance or gait problems since September 2008, which occurred several times per year and lasted for days.  The Veteran further denied a history of hospitalization or surgery.  Upon physical examination, the examiner indicated that there were no signs of a staggering gait or imbalance.  There was no deformity of the auricle or one or more aural polyps.  The external canal, tympanic membrane, and mastoids were all normal.  There was also no evidence of middle or inner ear infection.  It was noted by the examiner that "the Veteran must wear hearing aids in both ears and as a result, he develops a moist warm area within his middle ear that is susceptible to fungus for which he takes nystatin drops.  His hearing loss has necessitated the use of hearing aids."

Most recently, the Veteran was afforded a November 2014 VA examination.   He denied any recent ear infections and reported that his hearing had been deteriorating within the past six months.  Upon physical examination, the examiner found that the Veteran did not have any findings, signs, or symptoms attributable to chronic ear infection, inflammation, cholesteatoma, or his diagnosis of otitis externa.  He did not have a benign neoplasm that caused any impairment of function or any surgical treatment.  At the conclusion of the examination, the examiner stated that there was no evidence of any chronic residual secondary to his in service otitis media.  The Veteran underwent an ENT consult in November 2013 due to deterioration in his hearing noted worse in the past six months.  It was noted that there had been at least a 10 dB conductive component bilaterally but otherwise his hearing had been stable since his last hearing test.  The examiner noted that the Veteran had a long history of noise exposure, but indicated that he had worn hearing protection when exposed to loud noises.  His physical examination revealed a normal appearing head and face.  His external ear canals and tympanic membranes were normal.  The examiner determined that on current examination, the Veteran was infection free and showed no abnormal findings.  Thus, his ear examination was within normal finding.

The Veteran is competent to report symptoms of his ears throughout the appeal period.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  However, the evidence does not reflect the symptoms and treatment as required for a 10 percent rating under Diagnostic Code 6210.  Because this evidence does not show that his service-connected otitis externa has been manifested by itching requiring frequent and prolonged treatment at any time since the effective date of the grant of service connection, a compensable rating pursuant to Diagnostic Code 6210 is not warranted.  There is no doubt to be resolved; the preponderance of the evidence is against the claim.

Bilateral Hearing Loss 

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test (Maryland CNC) together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the rating schedule establishes 11 auditory hearing acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100 (2015).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a) (2015).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. Each ear will be considered separately.  38 C.F.R. 
§ 4.86 (b).


Prior to June 15, 2012

The Veteran underwent VA examination in September 2008.  He reported having difficulty hearing any conversation without his hearing aids.  He reported the most difficulty in crowded listening situations or situations where there was background noise present.  He had difficulty recognizing speech and also reported difficulty hearing on the telephone when people have an accent.  The Veteran denied any problems with ear infections or pain for at least three years.

Puretone thresholds values revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
60
75
80
LEFT
40
50
75
75
80

Average puretone thresholds were 59 in the right ear and 64 in the left ear.  Otoscopic examination of the right ear canal revealed a clear ear canal and the tympanic membrane was normal in appearance.  Speech recognition scores were 98 percent for the right ear and 88 percent for the left ear.

Applying the results from that examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the right ear and Level III in the left ear.  Where hearing loss is at Level II in one ear and Level III in the other, a noncompensable percent rating is assigned under Table VII.  The Board notes that the September 2008 audiogram results do not establish the requisite criteria for application of Table VIA. See 38 C.F.R. §§ 4.85, 4.86.

Accordingly, the evidence is not sufficient to demonstrate that the Veteran's hearing loss meets the criteria for a compensable rating prior to June 15, 2012.  38 C.F.R. 
§ 4.85.


From June 15, 2012 to August 31, 2013

A June 2012 VA audiological consultation note reflects that the Veteran did not complain of ear pain.  He reported continuing to have a constant "cricket" sound of tinnitus in both ears, which had been present since noise exposure while in the military.  He reported that, more recently, he had also noticed a buzzing or motor sounding noise in his ears in addition to the cricket sounding noise.

Puretone thresholds values revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
70
80
80
LEFT
55
55
80
80
75

Word recognition was 74 percent in the right ear and 82 percent in the left ear.  Average puretone thresholds were 68 in the right ear and 69 in the left ear.  

Applying the results from that examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level VI hearing loss in the right ear and Level IV in the left ear.  Where hearing loss is at Level VI in one ear and Level IV in the other, a 20 percent rating is assigned under Table VII.  The Board notes that the June 2012 audiogram results do not establish the requisite criteria for application of Table VIA.  See 38 C.F.R. §§ 4.85, 4.86.

Based on the findings of the June 2012 VA audiological evaluation, the Board finds that a 20 percent rating is warranted for the Veteran's service-connected bilateral hearing loss for the period from June 15, 2012 to August 31, 2013.  

From September 1, 2013

An August 2013 VA audiological assessment, with a note entry date of September 1, 2013, reflects the Veteran's chief complaint of some additional decrease of hearing in both ears in the last four to six months, which he noticed with and without the hearing aids.  He reported increased difficulty hearing the TV both with and without the hearing aids, and increased need for his wife and others to have to repeat to him.

Puretone thresholds values revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
65
75
80
LEFT
65
65
80
75
85

Word recognition was 64 percent in the right ear and 70 percent in the left ear.  Average puretone thresholds were 67 in the right ear and 74 in the left ear.  

Applying the results from that examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level VII hearing loss in the right ear and Level VI in the left ear. Where hearing loss is at Level VII in one ear and Level VI in the other, a 30 percent rating is assigned under Table VII.  The Board notes that the August 2013 audiogram results do not establish the requisite criteria for application of Table VIA. See 38 C.F.R. §§ 4.85, 4.86.

An October 2013 VA audiological assessment shows that the Veteran had difficulty understanding speech on TV and in person when he could not watch the person talk.  He stated that his hearing also started to affect his speech.  The Veteran further reported that he noted some fluctuation in his hearing and that most of the time, over the past four to six months, he could not hear the TV at all without his hearing aids in.  However, he stated that he was able to tell that the TV was on that morning when listening with his right ear without his hearing aid.   

Puretone thresholds values revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
65
70
85
LEFT
65
65
80
85
80

Word recognition was 72 percent in the right ear and 80 percent in the left ear.  Average puretone thresholds were 68 in the right ear and 75 in the left ear.  

Applying the results from that examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level VI hearing loss in the right ear and Level V in the left ear.  Where hearing loss is at Level VI in one ear and Level V in the other, a 20 percent rating is assigned under Table VII.  The Board notes that the October 2013 audiogram results do not establish the requisite criteria for application of Table VIA.  See 38 C.F.R. §§ 4.85, 4.86.

The Veteran later underwent VA examination in November 2014.  Puretone thresholds values revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
65
80
80
LEFT
65
60
85
80
85

The examiner noted that otoscopic examination was unremarkable in both ears.  Average puretone thresholds were 73 in the right ear and 78 in the left ear.  Speech recognition scores were 86 percent bilaterally, which the examiner indicated were in good agreement with puretone results.  

Applying the results from that examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level III hearing loss in the right ear and Level III in the left ear.  Where hearing loss is at Level III in one ear and Level III in the other, a noncompensable percent rating is assigned under Table VII.  The Board notes that the November 2014 audiogram results do not establish the requisite criteria for application of Table VIA. See 38 C.F.R. §§ 4.85, 4.86.

Accordingly, the evidence is not sufficient to demonstrate that the Veteran's hearing loss meets the criteria for a rating higher than 30 percent since September 1, 2013.  38 C.F.R. § 4.85.

As the preponderance of the evidence is against the claim for a rating higher than 30 percent for bilateral hearing loss since September 1, 2013; there is no doubt to be resolved; and an increased rating is not warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

IV. Extraschedular Consideration

The Board has also considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected bilateral otitis externa and bilateral hearing loss disability.   See Bagwell v. Brown, 9 Vet. App. 15 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b) (1) (2014). 

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455. 

In this case, the aforementioned VA examiners of record specifically assessed the effects of the Veteran's ear condition and hearing loss on his daily activities, noting that the Veteran's hearing loss made it difficult for him to have conversations with others, especially in noisy environments.  The Board finds that the VA examination reports are in compliance with Martinak, and that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Limiting referrals for extraschedular evaluation to considering a veteran's disabilities individually ignores the compounding negative effects that each individual disability may have on the veteran's other disabilities.  Section 3.321(b)(1) performs a gap-filling function, accounting for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014).  Therefore, referral for extraschedular consider may also be made to consider the compound/combined impact of multiple service-connected disabilities in determining whether referral for extraschedular consideration is needed.  See id.  

Here, the Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  The Veteran reports difficulty hearing and communicating in numerous environments.  This is simply a result of the symptom of reduced hearing acuity which is expressly considered by the schedular rating criteria.  There is no evidence in the record of an exceptional or unusual clinical picture as it would be normally expected that an individual with reduced hearing acuity would have difficulty hearing and communicating, especially in noisy environments.  Rather, his description of his bilateral otitis externa and bilateral hearing loss symptomatology is consistent with the degree of disability addressed by his evaluations.  

The Board takes further notice that the Veteran is currently service-connected for other disabilities aside from his bilateral otitis externa and bilateral hearing loss.  Here, the Veteran has not asserted, and the evidence does not indicate, that he experiences a compounding effect that is not already captured by the schedular rating assigned for his multiple service-connected disabilities.  See Johnson, 762 F.3d 1362; Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions. 

Thus, the Board finds the schedular rating criteria contemplate the Veteran's symptoms of bilateral otitis externa and bilateral hearing loss and has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. §3.321(b) (1) is not warranted.


ORDER

Service connection for peripheral neuropathy of the bilateral upper extremities is denied.

Service connection for peripheral neuropathy of the bilateral lower extremities is denied.   

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.

An initial compensable rating for bilateral otitis externa is denied.

A compensable rating prior to June 15, 2012 for bilateral hearing loss is denied. 

A 20 percent rating, but no higher, for bilateral hearing loss for the period from June 15, 2012 to August 31, 2013 is granted, subject to the regulations governing monetary awards.

A rating in excess of 30 percent for bilateral hearing loss for the period from September 1, 2013 is denied.


REMAND

Bilateral Eye Disability 

The Veteran is seeking service connection for a bilateral eye disability, to include as a result of in-service exposure to herbicides and other chemicals.  Specifically, he asserted in his March 2008 claim that he was exposed to Agent Orange and trichloroethylene and carbon tetrachloride.  

As reflected on his DD Form 214, the Veteran served in the Republic of Vietnam for one year from October 28, 1969 to October 28, 1970.  

A review of the service treatment records reveals a December 1963 report of examination for enlistment showing a normal clinical evaluation of the eyes.  However, it was noted that he had defective distant vision, which was corrected to 20/20.  A December 1966 spectacle order form shows a request for one pair of safety glasses for the Veteran who was noted to work in an eye hazardous area.  An April 1968 service treatment record shows that the Veteran was seen for irritation O.S. (left eye) secondary to foreign body.  It was noted that he was wearing contacts at the time of injury.  As treatment, he underwent sterile irrigation and dirt was removed.  He received a provisional diagnosis of corneal abrasion.  A November 1971 separation examination shows that the Veteran had defective vision, which was corrected by 20/20 lens.  He wore glasses to correct his refractive error.  In a corresponding medical history report, the Veteran reported that he wore glasses or contact lenses and had vision in both eyes.  He also denied experiencing a history of eye trouble.

Current VA medical evidence documents treatment for the Veteran's eyes.  For example, a June 2008 VA optometry note shows that the Veteran presented with complaints of difficulty looking at distant objects and sometimes felt that distant images were double.  The Veteran was being followed-up for peripheral retinal hemorrhage, dry eye syndrome, myopic astigmatism, presbyopia, and mild cataracts.  A March 2016 VA treatment record shows that the Veteran was diagnosed with pigment dispersion glaucoma syndrome.

On remand, an opinion regarding the etiology of these conditions or any other eye disability diagnosed must be obtained.

Right Thumb Residuals

The Veteran is service-connected for residuals of a laceration of dorsum right thumb currently rated as noncompensably disabling.  By way of history, a September 1965 service treatment record shows that the Veteran lacerated his hand on glass four to five days prior and suffered superficial non-infected lacerations on his right thumb.  He was originally examined by VA in April 1972, which revealed a three-eighth inch laceration of the interphalangeal (IP) joint of the right thumb with formation of some fibrosis on the dorso lateral aspect.  Motion of the thumb was within normal range.  In a June 1972 rating decision, the Veteran was granted service connection for residual scar laceration of the dorsum right thumb.  

The Veteran later underwent a VA examination in September 2008.  The examiner noted that the date of injury or infection causing his reported scar was in 1969.  The Veteran reported that he picked up a hot object and burned his right hand.  The examiner noted that he had scarring at the base of the right second finger.  The scar was 3.5 by 2 centimeters long. 

A November 2009 Statement of the Case noted that at the September 2008 VA examination, a scar at the base of the right index finger was noted; however, the Veteran was not service-connected for such a scar and no other scar was mentioned.

The Veteran was afforded a VA examination in November 2014.  It was noted that the Veteran was appealing the evaluation of his service-connected residuals of laceration of right thumb.  He recalled picking up a hot object and burning his right hand.  The examiner indicated that the Veteran had a well-healed scar at the base of right second finger adjacent to the thumb as a result of the burn.  The scar measured 3.5 by 2 centimeters.

Upon review, it appears the wrong finger was examined in the more recent VA examinations.  That is, the Veteran's in-service laceration was to the IP joint of right thumb (5th finger) suffered when cutting his hand on glass and not from a burn to the base of right index (2nd finger).  Accordingly, a new examination is needed to determine the current severity of the Veteran's service-connected laceration residuals.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate).
 
The Board notes that the Veteran's claim of entitlement to a TDIU is inextricably intertwined with the issues being remanded and thus the Board will defer consideration of the appeal with regard to entitlement to a TDIU. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA medical records.  All records and/or negative responses received should be associated with the claims file.

2. Then, schedule the Veteran for a VA eye examination by an appropriate medical professional to address the nature and etiology of his claimed eye disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. 

The examiner is requested to identify all current eye disorders.  With respect to each diagnosed disorder, the examiner is asked to provide the following opinion: 

Is it at least as likely as not (a 50 percent or greater probability) that such disability had its clinical onset during active service, or is related to any in-service disease, event, or injury therein, to include exposure to Agent Orange and/or chemicals used by the Veteran during military service? 

For purposes of providing an opinion, the examiner should accept as true Veteran's statements that he was exposed to trichloroethylene (TCE) and other chemicals while working as a mechanic and equipment repairman during active duty service.

A comprehensive rationale must be furnished for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3. Schedule the Veteran for a VA examination to determine the current nature and severity of his residuals of a healed laceration of dorsum right thumb.  The record must be made available to and reviewed by the examiner.  The examiner should report all manifestations related to the residuals of a healed laceration of dorsum right thumb, to include scarring.  

4. Finally, readjudicate the appeal, to include the issue of entitlement to a TDIU.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


